Citation Nr: 1231753	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  06-07 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder (MDD) and posttraumatic stress disorder (PTSD), to include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1977 to November 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2005 and January 2006 decisions of the Department of Veterans Affairs (VA North Little Rock, Arkansas Regional Office (RO). 

The Board previously remanded the present matter for further development in March 2009 and October 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The remanded the issue for further development in October 2010.  The Board requested that the AMC/RO again contact the Veteran and request additional information that would assist in the verification of the incident in which the Veteran witnessed the death of a fellow soldier as described in the March 2006 substantive appeal.  In October 2010, the RO requested the above information.  The RO did not receive a response from the Veteran for several months and provided a formal finding of lack of information required to corroborate stressors in February 2011.  The RO then provided the Veteran with a supplemental statement of the case in February 2012.  Subsequently in March 2012, the Veteran provided the RO with the requested information to include the specific names, dates, and locations involved with the incident.  The RO did not attempt to verify this information.  

The Board must remand the issue for further development as the Veteran did not waive preliminary RO review of the new evidence.  Additionally, the RO must consider the new evidence and comply with directives provided in the prior October 2010 remand, specifically to include verification of the stressor.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the U.S. Army and Joint Services Records Research Center (JSRRC), and request that the JSRRC research the claimed in-service incident, specifically ascertaining whether anyone was killed as described by the Veteran.  All development efforts, and/or negative responses, should be in writing and associated with the claims folder.  

2.  The RO should review the expanded record (to include all evidence received since the SSOC)  and accomplish any further development deemed necessary by the RO.  The RO should then readjudicate the Veteran's claim with consideration of all evidence in the claims file.  The RO should issue an SSOC and afford the appellant an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).












	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


